 CARPENTERS, LOCAL 1849461United Brotherhood of Carpenters and Joiners ofAmerica,Local No. 1849,AFL-CIOandRobertYoung Developments,Inc. Case19-CP-183January 17, 1974DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSKENNEDY AND PFNELLOOn March 12, 1973, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief,Charging Party filed exceptions and a supportingbrief, and Respondent filed a brief in support of theAdministrative Law Judge's Decision and in opposi-tion to exceptions.Pursuant to tie provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings.and conclusions of the Administrative Law Judgeand to adopt his recommended Order only to theextent consistent herewith.The General Counsel alleges that Respondentviolated Section 8(b)(7)(C) of the Act by picketingRobert Young Developments, Inc., for the purposeof securing recognition without filing an electionpetition within 30 days after the commencement ofsuch picketing.The Respondent admittedly picketed for recogni-tion,but argued at the hearing that it was forcontinued rather than initial recognition. At thehearing the parties litigated only the issue of whetherRespondent picketed for continued recognition of anemployer operating under a new name or whetherthe Employer was a new employer and the picketingwas for initial recognition.The Administrative Law Judge found that theEmployer was an employer which had at one timerecognized Respondent as the collective-bargainingrepresentative of its employees and was operatingunder a new name, but that it had successfullyterminated its collective-bargaining relationship andthat the picketing was for initial recognition. Respon-dent has not excepted to this finding, and we adoptit.Although the Administrative Law Judge found thatRespondent was picketing for initial recognition, hefurther found,sua sponte,that the purpose ofRespondent's picketing was to truthfully advise thepublic that the Employer did not have a contractwith Respondent within the meaning of the secondproviso to Section 8(b)(7)(C) of the Act and, sincethere was no "effect" shown, the picketing was notviolative of Section 8(b)(7)(C) of the Act. Such adefense was not alleged by Respondent, nor was itspecifically litigated at the hearing.Nonetheless,assumingarguendothat the defense is properlybefore us, we do not agree with the AdministrativeLaw Judge's finding that Respondent's picketing metthe requirements of the publicity proviso to Section8(b)(7)(C) of the Act.Robert Young Construction, a sole proprietorshipowned by Robert Young. built and sold residences.InMarch 1969, Robert Young terminated all of hisemployees except supervisors and office clericals,sold his equipment, and carried on his work throughsubcontractors. In July 1969, Robert Young desig-nated Bosch as his general manager in charge of day-to-day decisions and labor relations.SinceMay 1967, Robert Young Construction,through its membership in a multiemployer bargain-ing group, has had contracts with Respondent whichterminated in June 1971. In March 1971, RobertYoung Construction ceased doing business.Also in March 1971, Robert Young Construction.Inc.,was formed with Robert Young, his wife, andBosch as stockholders. Robert Young Construction,Inc., duringMarch 1971, notified the Union that itwas not a party to the negotiations being then carriedon between the multiemployer group and Respon-dent and would not be bound by any agreement theyconcluded.On April 13, 1971, Robert YoungConstruction, Inc., left the multiemployer bargaininggroup and during May 1971 began hiring carpentersand resumed performing its own construction work.Robert Young Developments, Inc., was formed inSeptember 1971 and was owned by both RobertYoung and Bosch. In March 1972, Robert YoungConstruction, Inc., transferred all of its employees tothe new company.On April 11, 1972, Respondent informed Bosch, aspresident of Robert Young Construction, Inc., that itwas negotiating with the multiemployer bargaininggroup and requested that, since the company was notamember of the multiemployer group, it bargainseparately with Respondent. Bosch refused.During April and July 1972, Respondent then metwithBosch and demanded that Robert YoungDevelopments, Inc., enter into a labor agreementrecognizing Respondent as the representative of itsemployees. Robert Young Developments, Inc., re-fusedRespondent's demand.Respondent thenclaimed that Robert Young Developments, Inc., wasnevertheless bound by Respondent's multiemployer208 NLRB No. 42 462DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract by virtue of Robert Young Construction'sand Robert Young Construction, Inc.'s membershipin the multiemployer bargaining group.Respondent then picketed Robert Young Develop-ments, Inc.'s operations, starting July 19, 1972, formore than 30 days without filing an election petition.The picket sign read as follows:STRIKEROBERT YOUNG DOES NOT HAVE AN AGREEMENTWITH UNION CARPENTERSAdditional Conclusions of LawUnited Brotherhood of Carpenters and Joiners ofAmerica, Local No. 1849, AFL-CIO, by picketingRobert Young Developments, Inc.. on and after July19,1972,with an object of forcing or requiringRobert Young Developments, Inc., to recognize orbargain with Respondent as the representative of theemployees of Robert Young Developments, Inc.,althoughRespondentwas not certified as therepresentative of said employees, without a petitionunder Section 9(c) of the Act having been filedwithin 30 days after the commencement of suchpicketing,has engaged in unfair labor practicesproscribed by Section 8(b)(7)(C) of the Act.At the same time Respondent requested that RobertYoung Developments, Inc., recognize it as thebargaining representative of its employees.The Administrative Law Judge found that thereference to "strike" on the picket sign was notsufficient to show that the union's picketing wasaimed at employees rather than the public. In theabsence of 'any other activity by Respondent to showthat the picketing was not directed to the public, theAdministrative Law Judge found that the picketing,although for a recognitional object, was protected bythe second proviso to Section 8(b)(7)(C).Contrary to the Administrative Law Judge, webelieve that the word "strike" on Respondent'spicket sign indicates that the picketing was directedatemployees rather than to the public. Partlybecause use of these words in this situation isuntruthful, such words have been held, in a similarcase, to constitute not just publicity but a "signal" toother employees to respect a picket line.' Further-more, Respondent's contention that it was picketingfor continued recognition implied that the picketingwas directed to Robert Young Developments' em-ployees, or to Robert Young, and not the public. Wetherefore find that Respondent's picketing was notfor the purpose of truthfully advising the public thatitdid not have a contract with the Employer, andtherefore was not protected by the proviso to Section8(h)(7)(C).2We find, accordingly, that Respondent violatedSection8(b)(7)(C)by picketing Robert YoungDevelopments, Inc., for over 30 days for the purposeof securing recognition without filing an electionpetition.iSeeHotel,Motel and Club Employees, Union Local 568, AFL-CIO(RestaurantManagement),147NLRB1060, 1068 InRestaurantManage-ment, supra,the Boardadoptedthe Trial Examiner's conclusion that apicket line with the words"on strike," by proclaiming the existence of astrike againstthe employer went beyond truthfully advising the public thatitdid not have a contract with the employer Cf.Hoisting and PortableEngineers,Local 101, etc,140 NLRB 1175, whereinalso a violation wasRemedyHaving found that Respondent engaged in certainunfair labor practices,we shall order that it ceaseand desist therefrom,and take certain affirmativeaction designed to effectuate the policies of the Act.Respondent shall be ordered to cease and desist frompicketing Robert Young Developments,Inc.,wherean object thereof is to force it to recognize or bargainwith United Brotherhood of Carpenters and JoinersofAmerica,LocalNo. 1849, AFL-CIO, as thecollective-bargaining representative of the employeesof Robert Young Developments, Inc.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the Board hereby ordersthat Respondent, United Brotherhood of Carpentersand Joiners of America, Local No. 1849, AFL-CIO,Pasco,Washington, its officers,agents,and repre-sentatives, shall:1.Cease and desist from:(a) Picketing or causing to be picketed, or threaten-ing to or causing to be picketed, Robert YoungDevelopments, Inc., where an object thereof is toforce or require Robert Young Developments, Inc.,to recognize or bargain with United Brotherhood ofCarpenters and Joiners of America, Local No. 1849,AFL-CIO, or any other labor organization, as thecollective-bargaining representative of the employeesof Robert Young Developments, Inc., or to force orrequire the employees of Robert Young Develop-ments, Inc., to accept or select United Brotherhoodof Carpenters and Joiners of America, Local No.found, cited and distinguishedby theAdministrative Law Judge2 In view of this finding,we need not reach the contention of the GeneralCounselthat,inany event.Respondent stipulated in the injunctionproceedingbefore the DistrictCourtthat its picketing had an effect ofstoppingdeliveries,and for thatadditionalreason, theGeneral Counselcontends, is notprotectedby the proviso CARPENTERS, LOCAL 18491849, AFL-CIO, or any other labor organization, astheir collective-bargaining representative, unless anduntilUnited Brotherhood of Carpenters and JoinersofAmerica, Local No. 1849, AFL-CIO, or suchlabor organization, is, at the time of such picketing,currently certified as the collective-bargaining repre-sentative of such employees.(b) In any like or related manner restrain or coercethe employees of Robert Young Developments, Inc.,in the exercise of their rights guaranteed them bySection 7 of the Act.2.Take the following affirmative action which, itisfound,will effectuate the policies of the Act:(a) Post at its business offices and meeting halls inPasco,Washington, copies of the attached noticemarked "Appendix."3 Copies of said notice, onforms provided by the Regional Director for Region19, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Sign and forthwith mail to the aforesaidRegionalDirector such additional copies of theaforesaid Appendix, as said Regional Director mayrequest, for posting by Robert Young Developments,Inc.,saidEmployer being willing at the latter'sRichland,Washington, premises where notices toemployees thereof are customarily posted.(c)Notify saie. Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3 In the event that thisOrder is enforced by a Judgmentof a UnitedStates Court of Appeals, the wordsin the notice reading"Postedby Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcing anOrder of theNationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketedRobert Young Developments, Inc., where anobject thereof is to force or require the aforesaidCompany to recognize or bargain with us as therepresentative of its employees, or where anobject is to force or require the employees ofRobert Young Developments, Inc., to accept orselect us as their collective-bargaining agent inviolation of Section 8(b)(7)(C) of the Act.463WE WILL NOT in any like or related mannerrestrain or coerce employees at those premises inthe exercise of their rights guaranteed them bySection 7 of the Act.UNITEDBROTHERHOODOF CARPENTERS ANDJOINERS OFAMERICA,LOCAL No. 1849,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, RepublicBuilding,10th Floor, 1511ThirdAvenue, Seattle,Washington 98101, Tele-phone 206-442-4532.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case,held on January 30,1973, is basedupon charges filed by Robert Young Developments, Inc.on August 21, 1972, and a complaint issued on November20, 1972, on behalf of the General Counsel of the NationalLabor Relations Board,herein called the Board, by theRegional Director of the Board,Region 19,alleging thatUnited Brotherhood of Carpenters and Joiners of America,Local No. 1849, AFL-CIO, herein called Respondent, hasengaged in unfair labor practices within the meaning ofSection 8(b)(7)(C) of the National Labor Relations Act, asamended. The complaint was amended without objectionat the hearing. Respondent filed an answer denying thecommission of the alleged unfair labor practices.Upon the entire record, and from the observation of thedemeanor of the one witness, and having considered theposthearing briefs, I make the following:FINDINGSOF FACT'I.THE BUSINESS OF THE EMPLOYERINVOLVEDRobert Young Developments,Inc., isa State of Wash-IThe factsin almostall respectswere stipulated 464DECISIONSOF NATIONALLABOR RELATIONS BOARDington corporation with its principal business office locatedat 1201 Jadwin, Richland, Washington, where it is engagedin the construction and sale of residential and apartmentbuildings.During the past calendar year,its gross revenuefrom sales or the performance of services was in excess of$500,000 and in the same period it purchased productsvalued in excess of $50,000 from suppliers who in turnpurchased said products directly from outside the State ofWashington.Respondent admits that Robert Young Developments,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDUnitedBrotherhood of Carpenters and Joiners ofAmerica, Local No. 1849, AFL-CIO, the Respondent, is alabor organization within the meaning of Section 2(5) ofthe Act.Ill.THEQUESTIONSPRESENTEDThe ultimate question presented is whether RespondentinpicketingRobert Young Developments, Inc., with arecognitionalobject was picketingfor "initial" recognitioninviolationof Section 8(b)(7)(C) of the Act, or waspicketing in support of previously granted recognition.Also presented is the question of whether the publicityprovisoin Section8(b)(7)(C)immunizedthe picketing fromillegality.IV.THE UNFAIR LABOR PRACTICESA.The FactsRespondent is not the certified bargaining representativeof the employees of Robert Young Developments, Inc.,and it is undisputed that it has picketed this Employer'soperations since July 19, 1972, for over 30 days without thefilingof an election petition.The picketsigns read asfollows:STRIKEROBERTYOUNG DOES NOT HAVE ANAGREEMENTWITHUNION CARPENTERSImmediately before and after the picketing, the Respon-dent, through its business representative, Guy Adams,demanded that Robert Young Developments, Inc., enterinto a labor agreement compelling it to recognize theRespondent as the representative of its employees. TheEmployer refused to grant recognition to Respondent.Respondent admits that its picketing has a recognitionobject, but urges it is not unlawful because Robert YoungDevelopments,Inc., has recognized and extended bargain-ing rights to the Respondent.In order to understand thisdefense it is necessary to view the operations of, andrelationships between,the following business organiza-tions:RobertW. Young d/b/a Robert Young Construc-tion, herein sometimes called Robert Young Construction;Robert Young Construction,Inc., herein sometimes calledConstruction, inc.; and Robert Young Developments, Inc.,herein sometimes called Developments, Inc.1.Robert Young'sbusiness enterprisesRobert Young Construction, a sole proprietorship, wasowned by Robert Young, who for a number of years priorto 1969 built and sold residences. In March 1969, heterminated all of his employees except for supervision andan office clerical and sold all of his construction equip-ment.All building operations thereafter were carved onthrough the use of subcontractors. Also, in July 1969,Robert Young accepted employment in California, movedhis residence there, and designated Gary Bosch as generalmanager in charge of the operations of Young'sbusiness,Robert Young Construction. From that time Bosch madeall of the day-to-day and labor relation decisions. Finally,on or about March 9, 1971, Robert Young Construction,under the following circumstances,ceased doing business.On or about March 9, 1971, Robert Young Construction,Inc., a corporation wholly owned by Robert Young and hiswife, Jacqueline Young, was incorporated and took overthebusiness operations of the proprietorship,RobertYoung Construction. The intent of Robert Young inincorporating the proprietorship was to take advantage ofthe limited liability provided by a corporation and toprovide an equity ownership for General Manager GaryBosch. The officers and board of directors of ConstructionInc. at all times have been: Robert Young, president; GaryBosch, vice president; and Jacqueline Young, secretary-treasurer.The corporation took overand engaged in theidentical business as the proprietorship, land and propertydevelopment and home construction Its registered agentwith the State of Washington is Gary Bosch. Until August1972 it operated using the contractor's license issued to theproprietorship.And, like the proprietorship, it initiallyemployed no carpenter employees, apparently usingsubcontractors to perform this work. In May 1971,however, it hired carpenter employees, none of whom hadbeen employed by the proprietorship. Although it does notappear that Construction, Inc., ever totally ceased opera-tions,allof its employees were transferred to a newcompany, Robert Young Developments, Inc., on or aboutMarch 1, 1972, under the following circumstances.As indicated above, Construction, Inc., was formed onMarch 9, 1971, to limit Robert Young's personal liabilityand to give General Manager Gary Bosch an equity in thebusiness.Robert Young's tax attorney, however, deter-mined that if certain real property was transferred fromConstruction,Inc., it would be disadvantageous tax wise toRobert Young. So, on the advice of his tax lawyer, RobertYoung formed a new corporation, Robert Young Develop-ments, Inc., which was incorporated on September 30,1971.Certain real property was transferred to thiscorporation and other real property allowed to remain withConstruction, Inc. The major part of Developments, Inc.,70 percent, is owned by Robert Young;the remainder, 30percent,by Gary Bosch. On September 30, 1971, theofficersand board of directors were: Robert Young,president;Gary Bosch, vice president; and JacquelineYoung, secretary-treasurer. On June 29, 1972, the officerswere:Gary Bosch, president; Elly Rowland, vice presi- CARPENTERS, LOCAL 1849465dent; and Jacqueline Young, secretary-treasurer. Theseindividuals, with Robert Young, comprised the hoard ofdirectors. On the date of this hearing, January 30, 1973, theofficers and board of directors remained the same, exceptthat Thomas Bosch, a brother of Gary Bosch, is now vicepresident and a director, replacing Elly Rowland. Develop-ments, Inc., is engaged in the identical business asConstruction, Inc., shares an office, telephone number, andpost office box with Construction, Inc. Like Construction,Inc.. it has designated Gary Bosch as its registered agentwith the State of Washington. Also, on one occasionDevelopments, Irc., shared an advertisement with Con-struction, Inc.Developments. Inc., until August 1972,operated using the contractor's license issued to theproprietorship,Robert Young Construction. Regardingemployees, on or about March 1, 1972, all of the employeesemployed by Construction, Inc.. were transferred to thepayroll of Developments, Inc., and since that date havebeen the responsibility of, and have been paid by,Developments, Inc. At all times material, Developments,Inc., has employed employees on its construction projectslocated within the Respondent's geographical jurisdiction,a majority of whom were not members of the Respondent,and who had not designated the Respondent as theirrepresentative for the purposes of collective bargaining.2.Respondent's bargaining history with RobertYoung's enterprisesThe various enterprises owned by Robert Young,described above, are located in that part of the State ofWashington known as the area of the Tri-Cities. The homebuilders located in this area have formed an associationknown as the Home Builders Association of the Tri-Cities,herein called the NAHB, which on behalf of its member-ship has negotiated a collective-bargaining agreement,known as the carpenter agreement, with Respondentcovering all building, heavy highway and engineeringconstruction work within the jurisdiction of Respondent.The carpenter agreement covers a multiemployer bargain-ing unit consisting of all those employees employed by themembers of NAHB who give the association authority tobargain on their behalf. Robert Young Construction, theproprietorship, was a member of NAHB and, commencinginMay 1967, as part of the multiemployer unit a became aparty to successive carpenter agreements negotiated on itsbehalf by the NAHB. Each one of these agreementscontained the type of union-security provision permitted inthe construction industry by Section 8(f) of the Act,namely, requiring union membership after 8 days ofemployment.3 The last carpenter agreement was entered2While not clear that Robert Young Construction initially was part ofthemultiemployer unit, it is undisputed that by October 1, 1968. it hadbecome a part of this unitaWhen Robert Young Construction initially became a party to thecarpenter agreement,of its two employees only one was a member ofRespondent There is no showing, however, that a majority of the employeescovered by the union-security agreement in the multiemployer unit either atthis time or at any time were not members of Respondent4Robert Young Construction prematurely attempted to terminate itsobligations under this contract on June 23, 1969, at which time RobertYoung by letter notified the Respondent that it was terminating thecarpenter agreement"effective immediately"explaining,in substance, thatthe Respondent's threat to institute certain legal action against him while itinto by Respondent and NAHB, on behalf of its member-employers includingRobertYoung Construction, onOctober 1, 1968, and was effective from that date untilJune 1, 1971, "and from year to year thereafter unlessnotice is given in writing by the [Respondent] or the[NAHB] to the other party sixty days prior to theexpiration of any subsequent annual period of its desire tomodify, amend or terminate this agreement, and in suchcase the agreement shall be opened for modification,amendment or termination such as the notice may indicateat the expiration of the period with which the notice isgiven." 4By letter of March 29, 1971, Respondent notified NAHBof its intent to reopen the carpenter agreement "formodification and amendments" and asked the NAHB toschedule a negotiationmeeting.The record does notindicate when the parties first met or when they exchangedtheir initial proposals. However, on April 13, 1971, GaryBosch on behalf of Construction, Inc., notified theRespondent and NAHB by letter that Construction, Inc.,was not a party to, or involved in, the negotiation of thecarpenter agreement between the Respondent and NAHBand would not be bound by any such agreement .-9 Thisletterwent unanswered. In the meantime the negotiationsfor a new carpenter agreement with the NAHB wasdelayed by the fact that proposed agreements dealing withwages and fringe benefits had to be submitted for approvalto the Construction Industry Stabilization Committee setup under the Federal Government's wage-price freezemachinery in the construction industry. Eventually, onApril 11, 1972, Respondent, through itsbusiness represent-ativeGuy Adams, by letter addressed to Gary Bosch aspresident of Construction, Inc., informed Bosch thatRespondent was currently negotiating with NAHB andhoped they would agree to a contract on April 12, 1972,which in turn could be used as a guide for other homebuilders in the Tn-City area that had not delegated theirbargaining to the NAHB. Continuing. Adams expressedthethought to Bosch that, "[t]herefore, since yourcompany is not represented by the [NAHB ], please acceptthis as an invitation to negotiate with us on the modifica-tions and amendments to the body of the Agreement andwage structure." Thereafter, as set out earlier, Adams metwith Bosch during the months of April and July 1972, atwhich time Adams demanded that Developments. Inc.,enter into a labor agreement compelling it to recognize theRespondent as the representative of its employees.6 Boschrefused. Finally, it seems that at one of these meetings thatAdams claimed that Developments, Inc., was bound by acontract with the Respondent. Thus, Bosch in his letter ofmight he well grounded legally was morally unconscionablesWhether the Employer be viewed as Robert Young Construction orConstruction, inc., I findthatby this letter it effectively withdrew from themultiemployer unit covered by the carpenter agreement and, as indicatedinfra,the Respondent consented to this withdrawal Respondent's attorneyduring the hearing conceded that the withdrawal was timely and effectiveIn these circumstances, the fact that in the fallof 1971 NAHBin one of itspublications included Robert Young Construction among the list of itsmembers, without permission, does not demonstrate that the Employerremained within the contractual multiemployer bargaining unit.6 In making these demands, Adams did not intend to draw anydistinction between Construction. Inc, and Developments. Inc. regardingthem as the same employer 466DECISIONSOF NATIONALLABOR RELATIONS BOARDApril 27, 1972, to Adams stated: "During ourmeeting onFriday April 21, 1972, we agreed that you would supplyme, Monday, with our contract and information showingthat we arestillunder union agreement.As I stated then, Icannot make a decision without knowingthe situationpertaining to whether or not we are under contract."B.Discussion and Ultimate FindingsSection 8(b)(7)(C) of the Act, which is involved herein,prohibits picketing by an uncertified union where an objectthereof is "forcing or requiring an employer to recognize orbargain with a labor organization as the representative ofhis employees," if such picketing has been conducted formore than 30 days without the filing of an election petition.The second proviso to this section, commonly known asthe publicity proviso, exempts from the prohibition "anypicketing or other publicity for the purpose of truthfullyadvising the public (including consumers) that an employerdoes not employ members of, or have a contract with, alabor organization" unless an effect of such picketing is toinduce employees of other employers not to pick up ordeliver goods or perform services.In the instant case, Respondent picketed with signsstating that the Employer does not have a contract withRespondent. Immediately prior to, and after, the com-mencement of this picketing, a representative of Respon-dent requested that the Employer recognize the Respon-dent as the bargaining representative of its employees.Clearly, the language of the picket sign and the statementsofRespondent's representative, taken together, establishthat,inpicketing the Employer the Respondent wasmotivated by a recognitional objective. In these circum-stances, sinceRespondent has not been certified torepresent the Employer's employees and the picketing hasbeen carried on for over 30 days without an electionpetition having been filed, it would seem that Respondentviolated Section 8(b)(7)(C) by its picketingunless,ascontended by Respondent, the picketing was not for anobject of "initial" recognition or unless the second provisoin 8(b)(7)(C), the publicity proviso, immunized the picket-ing. Ishall now set out and discuss my ultimate findingswith respect to these defenses.IConstruction, Inc., and Developments, Inc., I find,constitute one employer for purposes of the Act. Theyshare the same office, post office box, phone number, onone occasion advertised together, and until August 1972used the same contractor's license. In short, they representthemselves to the public as a single enterprise. Even moreimportant, there is common ownership and control, andGary Bosch exercises control over the labor relationspolicies of both companies. Also, all of the employees ofConstruction, Inc. were transferred without a break in theiremployment to Developments, Inc. and both employersare engaged in the identical business. In short, I amconvinced that whether they are viewed as a singleTBuilding and Construction Trades Councilof SantaBarbaraCounty,AFL-CIO, etal. (SullivanElectric Co.),146 NLRB1086, 1087, also see,BayCounties DistrictCouncil of Carpenters,etc (DisneyRoofing& Material),154employer oralter egosof each other, or whether Develop-ments, Inc., is the successor to Construction, Inc., that inthe circumstances of this case Developments, Inc., andConstruction, Inc., have been one employer, at all timesmaterial, for the purposes of the Act. Cf.InternationalUnion of Operating Engineers, Local 428, AFL-CIO,169NLRB 184;N.L.R.B.v.Burns International SecurityServices, Inc., et al,406 U.S. 272, 277-281;AssociatedTransport Company of Texas, Inc., et al.,194 NLRB (1972)62.Regarding the relationship between Construction, Inc.,and Developments, Inc., hereafter referred to collectivelyasDevelopments, Inc., and the proprietorship, RobertYoung Construction, I am of the opinion that Develop-ments, Inc., is the same employer as, or thealter egoof,RobertYoung Construction. Developments, Inc., wasformed for the purpose of taking over the business ofRobert Young Construction. As late as August 1972,Developments,Inc., operated using the contractor's licenseissued to Robert Young Construction. The principalinvestor and the motivating force in forming Develop-ments,Inc.,was Robert Young, the sole owner of RobertYoung Construction. And thesame person,Gary Bosch,controlled, conducted, and was responsible for the opera-tions,including labor relations,of Developments,Inc., inthe same manner as he had done with respect to theoperations of Robert Young Construction. I realize thatthere was no transfer of employees from Robert YoungConstruction toDevelopments, Inc., and that underconventional successorship doctrine (seeN.L.R.B. v. BurnsInternationalSecurityServices, Inc., et al., supra )thismitigates against a finding that Developments,Inc., is asuccessor employer to Robert Young Construction. I donotbelieve,however, that the conventional tests forsuccessorshipapplyin a situation such as the instant casewhich does not involve the normal arms' length transfer ofa business between unrelated sellers and purchasers. Cf.Stateside Shipyard and Marina Inc.,178 NLRB 516, 518.In the light of the foregoing, and the whole record, I findthat at all times material Robert Young Construction,Robert Young Construction, Inc., and Robert YoungDevelopments, Inc. have been one employer or thealteregosof each other for purposes of the Act, and hereafter Iwill refer to each of them as the Employer.IIThe Boardhas held in a number of cases that Section8(b)(7)(C)isnot to be literally applied so as to reachpicketing by a recognized union to secure a new agreementor to secure compliance with an existing contract,since thesection wasintended to proscribe picketing having as its targetforcing or requiring an employer'sinitialacceptance oftheunion as the bargaining representative of hisemployees. [Emphasis supplied.]?Respondentcontends its picketingof the Employer did notNLRB 1598. 1605:Local UnionNo 612, etc. (DeatonTruckLine),150NLRB 514, 517:Warehouse Employees UnionLocal 570, etc (WhitakerPaper Co),149 NLRB 731. CARPENTERS, LOCAL 1849467have an "initial" recognition object inasmuch as theEmployer had previously recognized the Respondent; andRespondent was irying to get the Employer to comply withan existing bargaining obligation under the carpenteragreement which was being renegotiated. I disagree. In myview the record establishes that the Respondent's picketinghas "as its target forcing or requiring [Developments,Inc.'s]initialacceptance of the [Respondent] as thebargaining representative of [its] employees."Building andConstructionTradesCouncil of Santa Barbara County,AFL-CIO, ei al. (Sullivan Electric Co.), supraat 1087.The Employer's last contract with the Respondent wasentered into on October 1, 1968, and was effective fromthat date until June 1, 1971. The Employer for a major partof this period, over 2 years from March 1969 until May1971, employed so construction employees. At about thesame timethe Employer in 1971 commenced to reemployconstructionemployees, it notifiedRespondent andNAHB that it was withdrawing from the multiemployerbargaining unit represented by NAHB and would not bebound by the results of Respondent's negotiations with theNAHB. Respondent acquiesced in the Employer's timelywithdrawal from the multiemployer unit and thereaftersought recognition and bargaining on a single-employerbasis.The Employer, as a single employer,at all timesrefused to recognize Respondent. Finally, it was stipulatedby Respondent that atall times,including the dates of thepicketing, it was in effect a minority union, specifically thatit did not represent a majority of the Employer's employeesemployed on the various construction projects and that lessthan a majority of these employees were members ofRespondent.8In summation,theRespondent had no bargainingconstituency among the Employer's employees for over 2years, the Respondent when the Employer reemployedsuch employees accepted the Employer's withdrawal fromthe multiemployer unit and unsuccessfully sought recogni-tion in a single employer unit in which the Respondent didnot represent a majority of the employees. These circum-stancesdemonstrate to my satisfaction that in picketing theEmployer the Respondent was not picketing in support ofthebargaining rights it had already secured in thehistoricalmultiemployer unit, but the picketing wasdesigned to force or require the Employer's"initial"acceptance of the Respondent as the bargaining represent-ative of employees in a single employer unit, despite thefact that the Respondent did not represent a majority insuch a unit. Clearly, such picketing is identical to the so-called "blackmail picketing" for which 8(b)(7)(C) wasmeant to cover .9 See,Warehouse Employees Union Local570, etc. (Whitaker Paper Co.), supra,at 734.In concluding that Respondent's picketing was not forinitial recognition, I have considered its argument that the1968multiemployer carpenter agreement to which thesAlthough the stipulation, as set out above, is not a model for clarity, Ifind from the record as a whole and from the stipulation itself that theparties meant to stipulate and in fact did stipulate that the Respondent wasa minority union among the Employer's employees whom Respondent wasattempting to represent9 I realize, as the Charging Party and General Counsel point out, that theinitial contract between the Respondent and the Employer was apparentlyentered into pursuant to the provisions of Section 8(f) of the Act, that theEmployer was a party has never terminated, that negotia-tionswere only opened to amend and modify theagreement, and that under these circumstances the Em-ployer was obligated to continue to honor the agreement atthe time of the picketing. In this connection the recordshows that the 1968 carpenter agreement by its terms onlygrants to the party-signatories, the Respondent andNAHB, the power to terminate the agreement at theexpiration date. They chose in 1971 not to terminate theagreement but rather to open the entire agreement "formodifications and amendments." Thus, it literally appearsthat the 1968 agreement was never terminated. Neverthe-less, I cannot accept Respondent's contention that theEmployer, despite its timely withdrawal from the contrac-tualmultiemployer bargaining unit embodied by thecarpenter agreement, was still obligated to honor theagreement. This would be inconsistent with the Employer'swithdrawal from the contractual bargaining unit and, inlarge part, makes such a withdrawal meaningless. In thisregard, I note that a multiemployer bargaining relationshipisa consensual matter and that the Employers have anabsolute right to withdraw from such a unit, subject tocertain ground rules established by the Board.RetailAssociates, Inc.,120 NLRB 388. The Employer in theinstant case followed these rules. Under all these circum-stances, including the Respondent's minority status amongthe Employer's employees and the timely withdrawal bythe Employer from the multiemployer unit, I am of theview that the Employer was not obligated at the time of thepicketing to honor the 1968 multiemployer carpenteragreement.Cf.RetailClerks International Association,AFL-CIO v. Montgomery Ward & Co.,316 F.2d 754, 757(C.A. 7, 1963) ("An implied condition of the contracts wasthe continuance of that status as such certified representa-tive.")IIIThe fact that Respondent, as I have found, picketed theEmployer for recognition within the meaning of Section8(b)(7)(C) does not end this matter, for 8(b)(7)(C) provides,in the so-called publicity proviso, thatnothing in this subparagraph (C) shall be construed toprohibitany picketing or other publicity for thepurpose of truthfully advising the public (includingconsumers) that an employer does not employ mem-bers of, or have a contract with, a labor organization,unless an effect of such picketing is to induce anyindividual employed by any other person in the courseof his employment, not to pick up, deliver or transportany goods or not to perform any services.In construing thisproviso,the Board has held that, eventhough picketing is conducted for aproscribed object, aBoard does not in a normal 8(f) situation presume majority status simply byvirtue of the contract's existence, and accordingly will not find an employerinviolation of Section 8(a)(5) and(1)of the Act for repudiating thecontract, absent some showing that the Union has in fact obtainedmajoritystatus See, e g, R JSmith ConstructionCo,191 NLRB693. However, inview of my findings above. I need not decide the effect of an 8(f) contract inthe context of an alleged violation of Sec 8(b)(7)(C) of the Act 468DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation of Section 8(b)(7)(C) is not established if thepicketing is for the purpose of truthfully advising thepublic, including consumers, that the employer does notemploy members of, or have a contract with, a labororganization, unless an effect of such picketing is to inducea stoppage of deliveries and/or services.RetailClerksUnion Local 324, etc. (Barker Bros. Corp.),138 NLRB 478.The picketing in the instant case, in my view, wasconducted for informational purposes. Thus, the picketsigns stated, "STRIKE. ROBERT YOUNG DOES NOTHAVE AN AGREEMENT WITH UNION CARPEN-TERS." This language brings the signs within the literalwording of the publicity proviso. There was no contentionnor evidence that the picketing caused any interruption ofwork or deliveries so as to have a sufficient impact on theEmployer's operations to constitute an "effect" within themeaning of the publicity proviso. There is no evidence ofconduct by Respondent which establishes that the picket-ing rather than "for the purpose of truthfully advising thepublic" was merely a tactic to advise employees of theEmployer and other contractors and subcontractorsworking on the picketed projects of the existence ofRespondent's controversywith the Employer and toinduce them to leave work. The use of the word "strike" byitself on the sign is not sufficient for me to infer that thepurpose of Respondent's picketing was to signal economicaction, rather than to truthfully advise the public. See,Hosting & Portable Engineers Local 101, etc. (SherwoodConstructionCo.),140NLRB 1175, 1178-79, where theBoard in a case involving the use of a picket sign almostidentical to the one used here, found that the purpose ofthe picketing was not to truthfully advise the public. Thisconclusion, however, was based solely on the manner inwhich the respondent union in that case conducted thepicketing.As already indicated, the evidence in this casedoes not establish that the Respondent in conducting itspicketing, or by other conduct, acted inconsistent with apurpose of truthfully advising the public that the Employerhad no contract with Respondent.IVTo sum up,I find that Respondent's picketing,althoughfor a recognition object,was for"the purpose"of truthfullyadvising the public that the Employer did not have acontract with the Respondent and, therefore,such picket-ing fell within the ambit of the second proviso in Section8(b)(7)(C).I rely particularly on the fact that Respondentpicketed the Employer with signs substantially embodyingthe language of the second proviso and that Respondenttook no other action indicating the purpose of its picketingwas not to inform the public that the Employer did nothave a contract with the Respondent.Ialso find thatRespondent's informational picketing did not constitute"an effect,"within the meaning of the second proviso inSection8(b)(7)(C).I find,therefore,that in the absence of"an effect"attributable to the informational picketing,Section8(b)(7)(C)isnot violated.Accordingly,Ishallrecommend dismissal of the complaint herein.CONCLUSIONS OF LAW1.Robert Young Developments, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Brotherhood of Carpenters and Joiners ofAmerica, Local No. 1849, AFL-CIO, is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.3.The Respondent has not engaged in unfair laborpractices within themeaning of Section 8(b)(7)(C) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: ioORDERThe complaintis dismissedin itsentirety.10 In the event no exceptions are filed as provided by Sec 102 46 of the102 48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board, the findings,its findings, conclusions, and order, and all objections thereto shall beconclusions, and recommended Order herein shall, as prodded in Secdeemed waived for all purposes